Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/08/2021 has been entered. Claims 1, 4-15, and 18-19 remain pending in the application. 

Allowable Subject Matter
Claims  1, 4-15, and 18-19 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 4, and 15 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination an ultrasonic diagnostic apparatus and a medical image processing apparatus as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasonic diagnostic apparatus comprising: a transmitting and receiving circuit configured to transmit an ultrasonic wave to an ultrasonic probe and receive a signal based on the ultrasonic wave received by the ultrasonic probe; a generation circuit configured to generate multiple frames of 2D image data in a chronological order based on the signal; an acquisition circuit configured to acquire multiple positional data of the ultrasonic probe; a memory circuit having a 3D memory space; a processing circuit configured to: relatively arrange the generated multiple frames of 2D image data according to the multiple positional data respectively, thereby unifying the arranged multiple frames of 2D image data to generate a unified multiple 2D image data set, compare a size of the unified multiple 2D image data set with a size of the 3D memory 
Prior art fails to anticipate and/or render obvious, either solely or in combination, ultrasonic diagnostic apparatus, comprising: a transmitting and receiving circuit configured to transmit an ultrasonic wave to an ultrasonic probe and receive a signal based on the ultrasonic wave received by the ultrasonic probe; a generation circuit configured to generate multiple frames of 2D image data in a chronological order based on the signal; an acquisition circuit configured to acquire multiple positional data of the ultrasonic probe; a memory circuit having a 3D memory space; a processing circuit configured to: relatively arrange the generated multiple frames of 2D image data according to the multiple positional data respectively, thereby unifying the arranged multiple frames of 2D image data to generate a multiple 2D image data set, compare a size of the unified multiple 2D image data set with a size of the 3D memory space to 

Also, prior art fails to anticipate and/or render obvious, either solely or in combination, A medical image processing apparatus for processing multiple 2D image data associated with multiple positional data, respectively, comprising: a memory circuit having a 3D memory space; and control circuitry configured to: relative relatively arrange the multiple 2D image data according to the multiple positional data respectively, thereby unifying the arranged multiple 2D image data to generate a unified multiple i2D image data set, compare a size of the unified 2D image data set with a size of the 3D memory space to determine whether the unified multiple 2D image data set fits inside the 3D memory space, when the unified multiple 2D image data set 
Claims 5-14 and 18-19 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793